Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED OFFICE ACTION
                This Office Action is in response to the papers filed on 02 February 2021.

CLAIMS UNDER EXAMINATION
                 Claims 1-14 are pending have been examined on their merits.

       PRIORITY
The Instant Application is a Continuation of allowed Application 14/008326 issued
on 30 December 2014. PCT/KR2012/002418, filed on 30 March 2012 is acknowledged.

MAINTAINED REJECTION

                                                    Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-16 of US Patent 8920795 (Issued 30 December 2014).  

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim limitations of the Instant Application encompass claim limitations of the patent.

Instant claim 1 is drawn to a lyophilized preparation (i.e. composition) consisting essentially of:
a) Botulinum toxin, polysobate and methionine;
b) one or more components selected from the group consisting of sugar, sugar alcohol  
     and an ionic compound
wherein the preparation is free of albumin

Claim 1 of Patent 8920795 is drawn to a composition comprising the same components. The phrase “wherein of the botulinum toxin is maintained for at least 30 days at room temperature” is not a chemical limitation that distinguishes the instant claim from the patented claim. Because the patented claim has the claimed components, it would be expected to have the same properties. Further, the following is noted from the MPEP regarding “consisting essentially of”:

III.    CONSISTING ESSENTIALLY OF
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)."A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. 



Therefore instant claim 1 is rendered obvious over patented claim 1. Claims 2-13 are included in this rejection because they recite the same limitations of patented claims 2-13.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 02 February 2021 are acknowledged. The Applicant has requested the rejection be held in abeyance.

EXAMINER’S RESPONSE
The rejection is maintained because the claims have not been amended.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (Pharmaceutical Liquid Composition of Botulinum Toxin With Improved Stability. WO2009/008595 A1, 15 January 2009) in view of Johnson et al. (Pharmaceutical Compositions Of Botulinum Toxin Or Botulinum Neurotoxin And Methods Of Preparation. Patent 5756468, 1998).

Jung et al. disclose a liquid composition of botulinum toxin that has improved stability (See Abstract).  Said composition comprises botulinum toxin, polysorbate 20 (hence, polysorbate) and methionine (See Abstract). The art teaches neither albumin nor gelatin are included in the composition (See page 3, section [10]). Jung analyzes the effect of different stabilizers on botulinum toxin activity. Maintenance of activity is evaluated by analyzing mortality rate ([40]; Table 1). It is of note while Jung discloses glucose, trehalose or sucrose (hence, sugars) act as stabilizers in compositions comprising botulinum toxin, the use of methionine confers enhanced stability (See Table 1). Jung teaches the inclusion of methionine in the disclosed formulation results in improved stability of botulinum at room temperature or higher (See [11]; [52]; See results in first lines of Tables 1 and 2; See stability values of Table 3).

In the section titled "Background Art", Jung teaches Korean Patent No. 10-0665469 discloses a composition comprising a botulinum toxin, polysaccharides and an amino acid such as lysine, glycine, histidine or arginine (See page 2, of section [7]). The art teaches “this pharmaceutical composition is provided in a dosage form prepared by lyophilization and must unfortunately be stored at low-temperature in a refrigerator or freezer. The requirement that the lyophilized botulinum toxin be thawed or diluted just before use may cause an error in the protein” (same cited section). As these are adjacent sentences within a paragraph discussing the formulations of the Korean patent, the Examiner interprets “This pharmaceutical composition” refers to the one 

While Jung teaches the liquid form of the composition is more convenient for use (See [9]) Jung is silent with respect to whether the disclosed Invention can be lyophilized.

Johnson et al. disclose a botulinum preparation comprising botulinum, trehalose (a sugar) and methionine that has a shelf life of up to 4 months or more at room temperature or higher (Abstract; Column 2, lines 53-57). The art teaches lyophilization is advantageous because it results in increased shelf stability and less denaturation of the active protein (See Column 1, lines 50-55). Further, botulinum formulations prepared in this way are less antigenic (same cited section).

Claim 1 recites the transitional phrase “consisting essentially of”. The section of the MPEP recited above are reiterated. As set forth above, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."



Therefore claim 1 is rendered obvious (claim 1).

Regarding claim 2, Jung teaches botulinum toxins A, B, C, D, E, F and G (See [16]) (claim 2). 

Regarding claim 3, Jung discloses the botulinum may be in non-complex or complex form (See [16]) (claim 3). 

Regarding claim 4, Jung teaches polysorbate 20 (Section [11]) (claim 4).
 
Regarding claim 5, Jung teaches the use of 0.01mg per 100 units of botulinum (See [32]) (claim 5). 

Regarding claim 6, Jung teaches the use of 2mg/ml per 100 units of botulinum (See Table 1) (claim 6). 

Regarding claim 7, Johnson teaches the use of the sugar trehalose in lyophilized formulations of botulinum toxin. (See Table 1) (claim 7). 

Regarding claim 8, Jung discloses the use of 50 mg/ml of sugars for 100 units of botulinum may be used in botulinum preparations (See amounts in Table 1) (claim 8). 

Regarding claim 9, Jung teaches mannitol or sorbitol may be used as stabilizer (See Table 1) (claim 9). 

Regarding claim 10, Jung discloses the use of 50 mg/ml of sugar alcohol (mannitol, sorbitol) for 100 units of botulinum (See amounts in Table 1) (claim 10). 

Claim 11 is included in this rejection because Johnson discloses the use of sodium chloride (an ionic compound) is well known in commercial preparations of botulinum. (Column 1, lines 64-67 through first line of Column 2). The art teaches such commercial preparations are lyophilized or freeze dried (column 1, lines 58-61; “after drying” column 2, line 4) (claim 11). 

In the same passage, the art teaches .9 mg of sodium chloride for 100 active units of toxin. Therefore Claim 12 is rendered obvious (claim 12).

claim 13). 

A lyophilized composition comprising botulinum toxin, polysorbate 20, methionine and a sugar is rendered obvious as set forth above.  It would have been obvious to combine the teachings of Jung and Johnson and lyophilize a botulinum toxin composition further comprising sodium chloride and sucrose as set forth in claim 14.  Although Jung also teaches other sugars, the use of sucrose would be obvious because Jung teaches it may be used as a stabilizer in botulinum toxin formulations.  Because sucrose and methionine are identified as stabilizers, one would be motivated to combine two agents with the same function.  One would reasonably expect enhanced stability by combining both stabilizers.  It would have been obvious to include sodium chloride since Johnson discloses the use of sodium chloride in lyophilized commercial botulinum toxin preparations is well known.  One would expect success since Johnson teaches sodium chloride can be used in lyophilized preparations. 

Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable. Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore Claim 14 is rendered obvious (claim 14).

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 02 February 2021 are acknowledged. The Applicant argues Jung teaches a liquid composition comprising botulinum toxin, polysorbate 20 and methionine, but does not teach or suggest lyophilization. The arguments state one would not reasonable suggest lyophilization of such a formulation would retain the stability of the botulinum toxin.
While the arguments acknowledge Johnson teaches lyophilized compositions comprising botulinum neurotoxin, a stabilizing protein, a polysaccharide sugar and a thioalkyl compound, the Applicant argues formulations taught in the reference include albumin. The Applicant alleges Johnson teaches the addition of methionine increases the shelf stability of the compositions at temperatures of 42 °C for up to 3 months or more. The Applicant concludes Johnson does not teach methionine as being the “primary stabilizer” to replace albumin. 
EXAMINER’S RESPONSE
The Applicant argues Jung does not teach or suggest lyophilization. Examiner emphasizes the improvement of Jung is the use of methionine to provide stability. Because the liquid formulation comprising methionine has superior stability/activity to the formulations comprising Arg, Glu, His or Gly, a skilled artisan would have reason to believe that lyophilization of a formulation comprising methionine would be more stable. While Jung teaches a liquid form is more convenient that a lyophilized from ([9]), this is not a teaching away and does not mean a botulinum composition with the recited 
The Applicant appears to argue that by teaching a composition that comprises serum albumin, Johnson also teaches away from the claimed preparation which recites a composition free of albumin. Johnson et al. is used as a secondary reference to demonstrate a stable composition comprising botulinum toxin can be lyophilized. First, it should be noted that Johnson is merely relied upon to demonstrate a formulation comprising botulinum toxin and methionine can be lyophilized without
adverse effects. The combination is not a bodily incorporation of the Johnson reference
into Jung’s disclosure since Jung teaches all of the elements of the claim except lyophilization. Second, while Johnson uses albumin protein as a stabilizer, it should be
noted Johnson teaches a protein in the broad context which does not necessarily have
to be albumin. Lastly, it is pointed out that page 7 of Jung teaches that the combination
of methionine and polysorbate 20 is a substitute for albumin. Therefore even arguendo
if one were to look to the teaching of Johnson and bodily incorporate it, one would still
have reason to exclude albumin and expect the composition to be stabilized since the
combination of methionine and polysorbate is a substitute for albumin. Thus, the
Examiner reiterates Jung teaches a botulinum composition does not require albumin to
be stabilized. Instead of using albumin, Jung teaches polysorbate 20 and methionine
.  While the Applicant asserts Johnson does not teach methionine as being the “primary stabilizer” to replace albumin, Examiner points out the claim does not recite a primary or secondary stabilizer. Because each component of the claimed composition is rendered obvious, a composition with the claimed stability would be expected.
			
CONCLUSION
No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653